TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00409-CR


David Bryan Ballard, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 02-103-K277, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than August 11, 2003. 
No further extension of time will be granted.
It is ordered July 7, 2003. 

Before Justices Kidd, Yeakel and Patterson
Do Not Publish